DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed December 23, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  ELECTROLUMINESCENT DISPLAY PANEL INCLUDING ORGANIC LAYER FILLED SLOTTED DAMS.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0166019 A1).
In regard to claim 1, Lee et al. teach an electroluminescent display panel, comprising: a base substrate SUB, the base substrate SUB comprising a display region DA and a non-display region NDA arranged along a periphery of the display region DA; an encapsulating structure SL on the base substrate SUB, the encapsulating structure SL extending from the display region DA to the non-display region NDA; and a crack dam structure on the base substrate SUB, the crack dam structure being located at an edge of the non-display region NDA, and being located on a side of the encapsulating structure SL away from the display region DA, the crack dam structure comprising: an inorganic layer BF/GI/IL on the base substrate SUB, the inorganic layer BF/GI/IL comprising a plurality of dams and a plurality of slots (spaces between the dams), the plurality of dams and the plurality of slots being located at an edge of a side of the inorganic layer BF/GI/IL away from the display region DA; and an organic layer INS1, the organic layer INS1 being disposed on the inorganic layer BF/GI/IL, covering at least the plurality of dams and filling the plurality of slots, wherein a surface of the organic layer INS1 away from the base substrate SUB comprises at least a non-planar structure (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 2, Lee et al. teach the non-planar structure comprising at least one stress groove, and each stress groove is provided with a groove opening away from the base substrate SUB and a groove bottom close to the base substrate SUB (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 3, Lee et al. teach an orthographic projection of the non-planar structure on the base substrate SUB falling within an orthographic projection of a combination of the plurality of dams and the plurality of slots on the base substrate SUB (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 4, Lee et al. teach that there are a plurality of stress grooves, and the number of the stress grooves being equal to the number of the slots (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 5, Lee et al. teach orthographic projections of groove bottoms of the plurality of stress grooves on the base substrate SUB falling within orthographic projections of the plurality of slots on the base substrate SUB, respectively (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 6, Lee et al. teach a vertical distance between the groove bottom of each stress groove and the base substrate SUB is greater than a vertical distance between a surface of each dam away from the base substrate SUB and the base substrate SUB (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 7, Lee et al. teach a width of the each stress groove in a radial direction decreasing gradually from the groove opening towards the groove bottom, and the radial direction is a direction from a center of the display panel to an edge of the display panel (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 8, Lee et al. teach the groove bottom of the each stress groove comprising a planar surface, a curved surface, or a combination of a planar surface and a curved surface (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 9, Lee et al.  structures of the plurality of stress grooves being the same (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 10,  Lee et al. teach the non-planar structure further comprising at least one stress protrusion, and each stress protrusion comprises a convex roof away from the base substrate SUB (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 11, Lee et al. teach an orthographic projection of the convex roof of the each stress protrusion on the base substrate SUB falling within orthographic projections of the plurality of dams on the base substrate SUB (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 12, Lee et al. teach each stress groove and/or each stress protrusion extends in a peripheral direction of the display panel (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 13, Lee et al. teach the plurality of dams and the plurality of slots arranged alternately in a radial direction, and the radial direction is the direction from the center of the display panel to the edge of the display panel (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 14, Lee et al. teach each slot penetrates the inorganic layer BF/GI/IL in a direction perpendicular to the base substrate SUB (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 15, Lee et al. teach the inorganic layer BF/GI/IL comprising a gate insulating layer GI and an interlayer dielectric layer IL (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 16, Lee et al. teach the organic layer INS1 comprising a planarization layer (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 17, Lee et al. teach a display apparatus, comprising the electroluminescent display panel according to claim 1.
In regard to claim 18, change only in form, proportions, or degree or substitution of equivalent, doing substantially the same thing in the same way by substantially the same means with better results is not such an invention as will sustain a patent.  Higley v. Brenner, 387 F.2d 855, 128 U.S. App. D.C. 290 (1967).
In regard to claim 19, Lee et al. teach the display panel further comprising a plurality of pixels PXL in the display region Da, at least one of the pixels PXL comprising a pixel driving circuit  and a light emitting element EL connected to the pixel driving circuit, the pixel driving circuit comprising a transistor, and the transistor comprising: a semiconductor layer ACT on the base substrate SUB; a gate electrode GE overlapped with the semiconductor layer ACT; and a source electrode SE and a drain electrode DE in contact with the semiconductor layer ACT; and the gate insulating layer Ge located between the semiconductor layer ACT and the gate electrode GE, and the interlayer dielectric layer IL located between the gate electrode GE and the source electrode SE (Figure 4, pages 4-5, paragraphs [001]-[0097]).
In regard to claim 20, Lee et al. teach the display panel further comprises a planarization layer INS1, the planarization layer INS1 being located between the source layer (ACT at SE) and the light emitting element EL (Figure 4, pages 4-5, paragraphs [001]-[0097]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Kim (US 2016/0285038 A1)		Kim (US 2016/0336541 A1)
Kim et al. (US 2017/0069873 A1)		Kim et al. (US 2018/0102502 A1)
Lee et al. (US 2018/0159077 A1)		Xiong (US 2020/0279902 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
June 21, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822